Title: To James Madison from Oliver W. Ogden, 11 August 1807
From: Ogden, Oliver W.
To: Madison, James



Sir,
New Germantown Augt. 11, 1807

I have the honor to acknowledge the reception this day, of the Presidents commission, of Marshal of the New Jersey District.  I shall immidiately repair to the District Judge, give security and take the Official Oaths, with a determination to discharge the duties of Marshal, with integrity and diligence.  I have the honor to be very respectfully Your most Obt. Very Humble Servt.

Oliver W. Ogden

